UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1272



TADDESSEE HAGOS BERAKI,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-340-542)


Submitted:   March 4, 2008                  Decided:   March 12, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Bryl, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Daniel E. Goldman, Senior Litigation
Counsel, Mona Maria Yousif, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Taddessee Hagos Beraki, a native and citizen of Ethiopia,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reconsider the denial of his motion

to reopen removal proceedings. We have reviewed the administrative

record and Beraki’s claims and find no abuse of discretion in the

denial of the motion to reconsider.   See 8 C.F.R. § 1003.2(a), (b)

(2007).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -